

Exhibit 10.1




CONSULTING AGREEMENT


THIS AGREEMENT, made as of this __4th___ day of May, 2017, by and between
Gibraltar Industries, Inc., a corporation with offices at 3556 Lake Shore Road,
Buffalo, New York 14219 (the "Company") and Kenneth W. Smith, an individual
having an address at 5 Lucinda Pl, Massachusetts 01886, (hereinafter referred to
as the “Consultant”).




RECITALS:


The Consultant relinquished his position as Senior Vice President, Chief
Financial Officer of the Company effective April 1, 2017 in connection with his
desire to retire from his employment with the Company effective May 3, 2017.
    
The Company desires to retain the services of the Consultant for a limited
period of time to provide assistance, as requested, in connection with
evaluation of potential acquisition candidates and in connection with other
issues that may arise with respect to the operations of the Company’s business
units.


The Company and the Consultant desire to set forth in writing the terms and
conditions upon which the Consultant will provide consulting services to the
Company.


CONSIDERATION:


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree and contract as follows:


1.Engagement of Consultant. Effective as of May 4, 2017, the Company hereby
engages the Consultant to perform consulting services for the Company as
described in this Agreement and the Consultant hereby agrees to perform
consulting services for the Company, all in accordance with the terms and
conditions of this Agreement.


2.Term. The period during which the Consultant shall be obligated to provide the
consulting services required to be provided by this Agreement (the "Term") shall
begin on May 4, 2017 and shall end on October 31, 2017.


3.Consulting Services. Subject to the provisions of Section 4 below, during the
Term of this Agreement, the Consultant hereby agrees to perform such consulting
services (“Consulting Services”) as the Company’s Chief Executive Officer may
require during the term of this Agreement. The scope of such Consulting Services
shall include activities related to: (a) providing consultation and advice as
requested by the Company’s Chief Executive Officer with respect to issues that
may arise in connection with the evaluation of potential acquisition candidates
and associated terms and structure for such potential acquisitions; (b)
providing consultation and advice as requested by the Company’s Chief Executive
Officer with respect to issues that may arise in connection with the operation
of the Company’s business units; and (c) any other activities or projects
mutually agreeable to the Consultant and the Company’s Chief Executive Officer.


4.Availability. The Consultant hereby agrees that during the Term of this
Agreement he shall be available to perform the Consulting Services for the
Company during the Company's normal business hours and during such other times
as are reasonably requested by the Company’s Chief Executive Officer and
reasonably necessary for the proper performance of his





--------------------------------------------------------------------------------



Exhibit 10.1




responsibilities hereunder. Notwithstanding the foregoing, the Consultant shall
not be obligated to provide the Company Consulting Services at the Company’s
corporate offices nor for more than thirty (30) hours in any calendar month
during the Term of this Agreement, excluding time spent on necessary travel.


5.Consulting Fees. In consideration of the performance by Consultant of the
Consulting Services and for other good and valuable consideration, the Company
hereby agrees to pay the Consultant the sum of Eighty Three Thousand, Three
Hundred Thirty Three and 33/100 Dollars ($83,333.33) per calendar month (the
“Monthly Consulting Fee”) for each calendar month during the Term. Payment of
the Monthly Consulting Fees shall be made in one lump sum, the sum of the six
Monthly Consulting Fees, and payable on January 10, 2018. The Monthly Consulting
Fee shall be payable to the Consultant as provided above, whether or not the
Consultant is requested to perform Consulting Services (including, if
applicable, the inability of the Consultant to perform the Consulting Services
due to his disability) and, in the event of the death of the Consultant prior to
the end of the Term, the Monthly Consulting Fee shall be payable to the
Consultant’s beneficiary or, if none, to the personal representative of the
Consultant’s estate.


6.Expenses. The Company shall reimburse the Consultant for reasonable and
necessary business expenses incurred in connection with his performance of this
Agreement, all in accordance with the Company's policies and procedures then in
effect (including, but not limited to, those relating to documentation and
receipts).


7.Independent Contractor. The Consultant will at all times be an independent
contractor and not an employee of the Company. The Company and the Consultant
agree that Consultant’s retirement from his employment with the Company on May
3, 2017 is intended to constitute a “separation of service” within the meaning
of Treasury Regulation §1.409A-1(h) and a “termination of employment” within the
meaning of the Company’s Management Stock Purchase Plan. The manner in which the
Consultant renders the Consulting Services to the Company will be within his
sole control and absolute discretion, although he agrees to cooperate with the
Company's personnel and use his best efforts on behalf of the Company within the
broad scope of his services. In connection with his status as an independent
contractor, the Consultant shall be responsible for payment of all taxes payable
with respect to the Monthly Consulting Fees payable hereunder. The Consultant
recognizes and agrees that he is not subject or entitled to any benefits, wages,
or other terms and conditions of employment or otherwise under the policies,
practices and procedures of the Company, its employees, agents and successors in
interest as they may apply to employees of the Company or any of its direct or
indirect subsidiaries or affiliates.


8.No Third Party Obligation. The Consultant hereby represents to the Company
that he does not have and will not undertake any express or implied obligation
to any third party which in any way conflicts with any of his obligations to the
Company. The Consultant agrees not to perform or agree to perform any services
for any third party which are in the field of this Agreement which would in any
way conflict with any of his obligations to the Company hereunder.


9.Governing Law. The interpretation and performance of this Agreement shall be
governed by the laws of the State of New York, without giving effect to its
conflicts of law provisions. Each party hereby agrees that any claims, demands,
lawsuits, proceedings and controversies arising from or relating to this
Agreement shall be brought and heard in federal or state courts of general
jurisdiction located in the State of New York, and each party hereby consents to
the subject matter and personal jurisdiction of such courts in respect thereof.





--------------------------------------------------------------------------------



Exhibit 10.1






10.Entire Agreement. The terms and conditions of this Agreement constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all previous communications or agreements, either oral or written,
between the parties. There are no understandings, representations or warranties
of any kind whatsoever, except as expressly set forth herein.


11.Assignment. This Agreement is personal in nature. Neither party may assign
this Agreement or any of its rights hereunder nor delegate or otherwise transfer
any of its obligations in connection herewith without the, prior written consent
of the other party hereto. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their respective successors, legal
representatives, heirs, administrators, executors and permitted assigns.


12.Amendment. No amendment or modification of this Agreement or waiver of the
terms or conditions thereof shall be binding upon any party unless approved in
writing by an authorized representative of such party.


13.Headings and Captions. All captions or titles used in this Agreement are for
convenience or reference only and shall not affect the construction or
interpretation.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.


GIBRALTAR INDUSTRIES, INC.


By: _________________________
Timothy F. Murphy
Chief Financial Officer


_____________________________
KENNETH W. SMITH  





